DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar) except for the issue identified below.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 are rejected under 35 U.S.C. 101 because they recite a Computer Program Product (CPP) but the claim does not limit the design to only a non-transitory design.  The specification does not appear to limit the CPP in any way, shape or form (ie. it just refers to the CPP in a generic sense).
The applicant should amend the claim to specify that the design can only be a statutory design by including the phrase “non-transitory”.

Note that claims 13-17 recite a computer system which is described in the specifcation as only being a “device”, which is inherently non-transitory.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. US 6,819,751 and further in view of {Embracing Mircoservice Architecture for emerging Telecomm Applications (2018) or How telecoms can benefit from Microservices} and {Kohli et al. US 2018/0253464 or Dinkelaker et al. US 2020/0244472 or Newman et al. US 2020/0226591}
As per claim 1, Lewis et al. US 6,819,751 teaches a computer-implemented method (CIM) comprising: 
receiving a telecom mediation data set including a plurality of detail records corresponding to usage events of a telecom service (Figure 1 shows a NETWORK ELEMENT #1 that collects CDR’s, provides mediation via MEDIATION DEVICES #13, #14 and #15 and forwards selected/mediated data to various entities, to include Customer Billing #3 thru Network Element Manger #7.  See also Figure 3.)
(8) Mediation device 20 is then used to filter out the customer billing information towards the customer billing system 3 and then the relevant statistical data as well as operational and maintenance information data to different supporting systems 4, 5, 18 and network element managers 6, 7.   (C4, L55-60)
(10) Next for each and every call there are Call Detail Records produced 22 on the new usage data stream. After this the Call Detail Records of the usage data stream are internally stored 23. The Call Detail Records of the usage data stream are then forwarded 24 to the mediation device 20.    (C4, L67 to C5, L3)
(11) The mediation device 20 reads 25 the Call Detail Records of the usage data stream into memory and further produce 26 multiple Call Detail Records for different supporting systems 3-5, 18 and network element managers 6, 7. The mediation device 20 then forwards 27 these Call Detail Records to different supporting systems 3-5, 18 and network element managers 6, 7.   (C5, L4-10)
A) Generating records corresponding to one/more types of detail records in the telecomm mediation data set (Lewis teaches that the Network Element forwards CDR’s to the Mediation Devices that parse/forward certain CDR information to the different back-end systems #3-#7, which reads on “types” of CDR’s (or specific CDR type information) is parsed/forwarded based on various criteria, ie. Customer Billing #3 will have detailed inforamtion to generate billing, Customer Care will merely have high-level information to discuss with the customer if they call in, Inter-operator Billing will be specific only to calls where a second operator was needed (ie. due to roaming))
B) And processing at least some of the records into a plurality of billing system compatible records (Figure 1 and above passages teach that CDR records are mediated and some can be processed/forwarded to the Customer Billing System #3, which reads on the limitation);
NOTE: The examiner highights “A” and “B” since he “extracted” those broader concepts from the applicant’s more narrow/detailed design limitations (see below).  These broader concepts above merely put forth generic CDR processing and forwarding.    
Also NOTE that Lewis’ design can be broadly interpreted as using a “microservices design” since there are many different “micro” applications/systems broken out as separate S/W processing entities.
But is silent on 
generating, through one or more microservices, a plurality of blockchain based records corresponding to one or more types of detail records in the telecom mediation data set; and 
processing, through the one or more microservices, at least some of the plurality of blockchain based records into a plurality of billing system compatible records.  
Regarding microservices being used in the telecomm network/industry, the examiner notes that applicant’s IDS puts forth several references that highlight the fact that microservices is a generic “movement” whereupon the telecomm industry can essentially move from a more single-server, stove-piped architecture to a more broken-apart, spread out architecture where a server can be broken into multiple micro-entities.
At least Embracing Mircoservice Architecture for emerging Telecomm Applications (2018) or How telecoms can benefit from Microservices put forth the concept of using microservices in the telecomm industry:
i)  Embracing Mircoservice Architecture for emerging Telecomm Applications teaches traditional OSS/BSS systems are “monolithic” and are “governace becomes extremely difficult and it loses the agility and scalability” (first page).   His first figure (first page) shows this concept/architecure.
The focus is for “Convergent Interconnect Billing” but he states that “..the concept mentioned here can be applied to any Monolithic Application”, hence microservices can be applied to BILLING or ANY telecomm application.
His next figure shows the Microservices architecture (which transmformed the Monolithic Architecture) and he goes on to say that “..the smaller pieces are far more resilient because the systems are designed to be completely independent” and that there is “no technology locking” so each microservice is independently deployed.  Lastly, he states that microservices architecture is inevitable for large telecomm enterprise applications (ie. billing).
ii)  How telecoms can benefit from Microservices teaches moving from older systems/architectures and moving toward microservices which are “..a new approach to build systems in a ‘chopped’ way..”.   He states that “instead of building a system that does billing, you will build ‘microsystems’ made out of different mini-modules interconnected amoung them to support the billing process” (page 1 under Microservices and Telcos).
Combining these teachings with Lewis and one skilled sees using microservices inside Lewis’ CDR processing network (ie. change from the monolithic architecture to microservices architecture).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Lewis, such that generating, through one or more microservices AND processing, through the one or more microservices, to provide the ability for a telecom to support new industry architectures for scalability and agility across their wide range of applications, to include Billing, etc..
Regarding generating a plurality of blockchain AND processing at least some of the plurality of blockchain based records, at least Kohli or Denkenlaker or Newman teaches blockchain system (ie. within a network, in a telecom network, etc.) for tracking of the data as it flows through the network:
i)  Kohli et al. US 20180253464 teaches use of generic blockchain technology that uses blockchain to receive, store, track and verify various data within a system (Abstract, figures).  Note that Kohli also teaches using blockchain in a billing scenario where the method would add data to a blockchain associated with a particular bill (or bills) pertaining to a specific transaction (ie. a call, multiple calls, the montly bill, etc.), which reads on using blockchain in a telecom billing system: 
[0134] Once verified, the processing server 102 may add the data to a blockchain that is uniquely associated with the particular bill, or to a blockchain associated with multiple bills with the data being accompanied by an entity identifier or other value unique to the specific transaction. Such a process may be repeated for submissions by each of the individuals 104 in the group, until the total bill amount is accounted for. A requesting entity 106, such as an issuing financial institution associated with the transaction account used by one of the individuals 104 to fund their payment, may request the blockchain data to verify that a payment is to be made to the respective merchant. The verification process used by the processing server 102 and immutability of the blockchain can ensure that the requesting entity 106 is looking at an accurate accounting of the amount due by their customer and to whom the payment is to be made, to prevent fraud and ensure accuracy of payment. In addition, the merchant may operate as a requesting entity 106, to ensure that the entire bill is being covered based on the submitted payment amounts.
ii) Dinkelaker et al. US2020/0244472 (PCT filed 10/6/17) teaches incremental billing with blockchains whereupon the resources used by a user (ie. call time, data transmitted, etc.) is tracked in a blockchain environment (See Abstract).  Figure 1 shows an IoT device #50 that uses resources and the amount of resources is tracked in a blockchain environment which is ultimately sent to a Billing Node #200 for billing purposes.  Figures 2-11 show overview and details of the system/method.
[0021] FIG. 1 shows an example of a high level architecture of a network including the involved nodes such as a miner generating a blockchain for billing purposes and a billing node which determines when a billing period should be closed.
[0003] A blockchain is a continuously growing list of records in which each block contains a link to a previous block. One aspect of blockchains is that the data contained in the blockchain cannot be modified so that blockchains can serve as an open distributed ledger that can record transactions of parties. A blockchain is managed by a peer-to-peer network wherein each node of the network has access to the blockchain via the peer-to-peer network and each node of the network stores a local copy of the blockchain updated through the network. The network furthermore makes sure that each node in the network has an up-to-date copy of the blockchain and a byzantine conflict resolution protocol makes sure that the global copies cannot drift away from each other.
[0009] With the method it is possible to always effectively determine the total amount of the used resources used by the one or more devices in order to carry out a service. A device may be a vehicle, a lawnmower, a mobile phone, etc. Each device provides a certain service to a user, e.g. the user may use the vehicle, the lawnmower or the cell phone and should pay for the use of the resources provided by the device. As the new block added to the blockchain always comprises and reflects the total use of the resources since a defined starting point, it is possible to easily determine the total resource use since the beginning of the defined starting point in time by accessing the new block added to the blockchain. When the complete resource use is known, the costs for this resource use can be determined easily. The defined starting point in time can define a starting point of a billing period in which the billing for the use of resource is started.
iii)  Even Newman et al. US 2020/0226591 teaches a blockchain based action and billing whereupon blockchain technology is used to track user action/consumption (Figure 11 shows the system and figure 14 puts forth a method).  The passages below outline how blockchaining can be added to a generic billing system (which would be combined with Lewis’ billing design):
[0062] With reference now to FIG. 11A and FIG. 11B, a block diagram of a blockchain billing system is depicted in accordance with an illustrative embodiment. Blockchain billing system 1100 may be configured to take different forms. For example, blockchain billing system 1100 may be selected from at least one of a ticketing system, an amusement ride system, a system for online purchases, a system to pay for service consumption, or some other type of sale or service system that records and stores billing events and information.
[0063] Blockchain billing system 1100 may be implemented in software, hardware, firmware, or a combination thereof. When software is used, the operations performed by blockchain billing system 1100 may be implemented in program code configured to run on hardware, such as a processor unit. When firmware is used, the operations performed by blockchain billing system 1100 may be implemented in program code and data and stored in persistent memory to run on a processor unit. When hardware is employed, the hardware may include circuits that operate to perform the operations in blockchain billing system 1100.
[0065] As depicted, blockchain billing system 1100 includes blockchain environment 1104, location device 1190, and user device 1108. In this illustrative embodiment, blockchain billing system 1100 can be implemented in blockchain environment 1104. Blockchain environment 1104 can be a physical hardware system and includes one or more data processing systems such as data processing system 1124. When more than one data processing system is present, those data processing systems may be in communication with each other using a communications medium. The communications medium may be a network. The data processing systems may be selected from at least one of a computer, a server computer, a workstation, a tablet computer, a laptop computer, a mobile phone, or some other suitable data processing system.
[0076] Blockchain billing system 1100 receives transaction 1126. Transaction 1126 identifies signature 1128 and data 1130. In an illustrative embodiment, data 1130 includes user identification 1131, feature code 1132, location code 1133, and application code 1135. Signature 1128 and data 1130 of transaction 1126 may be associated with one of external accounts 1148. In an illustrative embodiment, user device external account 1153 can be associated with a user of user device 1108. External accounts 1148 can include an account such as one of accounts 204 shown in FIG. 2.
[0077] Transaction 1126 can be cryptographically-signed. For example, signature 1128 uniquely identifies a key of the particular account that issues transaction 1126. The key may be key 1165 in user device external account 1149 in external accounts 1148. For example, based on signature 1128 identifying user device external account 1153, blockchain billing system 1100 is able to uniquely identify that user device 1108 issued transaction 1126.
[0078] Blockchain billing system 1100 records transaction 1126 in blockchain 1134. Transaction 1126 is submitted to and recorded in blockchain billing system 1100. Blockchain billing system 1100 records transaction 1126 in blocks 1136 of blockchain 1134.
[0080] Blockchain billing system 1100 determines whether one of smart contracts 1152, recorded within blockchain environment 1104, permits transaction 1126. In an embodiment, smart contract 1155 can determine whether transaction 1126 is permitted by executing code 1158, which can be code 1016 of FIG. 10.
[0081] Responsive to determining that smart contract 1155 issued one of messages 1157 in response to transaction 1126, blockchain billing system 1100 updates state 1163 of user device external account 1153 to reflect transaction 1126. External accounts 1148, including user device external account 1153, and location device external account 1149 are state objects recorded in blockchain 1134. Blockchain billing system 1100 can set state 1163 of user device external account 1153 in response to determining that smart contract 1155 issued a message from messages 1157 in response to transaction 1126. For example, upon determining that smart contract 1155 issued a message from messages 1157 in response to transaction 1126, blockchain billing system 1100 may set state 1156 to indicate a billing state for user device 1108.
[0082] In this illustrative example, smart contracts 1154 can generate one or more additional ones of transactions 1126 in response to the execution of code 1158. These additional ones of transactions 1126 can be transactions that are sent to other ones of accounts 1146 in blockchain billing system 1100. For example, smart contracts 1154 may generate transaction 1126 addressed to one or more of external accounts 1148. In this illustrative example, data 1130 of transaction 1126 generated by smart contract 1155 can include billing information relevant to transaction 1126.
[0083] The illustrative example in FIG. 11A and FIG. 11B and the examples in the other subsequent figures provide one or more technical solutions that address one or more technical problems that only exist in computers, particularly a network-centric system of computers. Specifically, blockchain billing system 1100 provides an immutable record of transaction 1126. In this manner, the use of blockchain billing system 1100 has a technical effect of reporting transaction 1126 using blockchain 1134, thereby reducing time, effort, or both in the accurate and extensive record-keeping necessary to effectively maintain records of software use. In this manner, maintaining accurate records of transaction 1126 may be performed more efficiently as compared to currently used systems that do not include blockchain billing system 1100.
[0084] As a result, data processing system 1124 operates as a special purpose computer system in which blockchain billing system 1100 uses data processing system 1124 to record transaction 1126. Blockchain billing system 1100 receives transaction 1126 that identifies an account of a user in blockchain billing system 1100. Blockchain billing system 1100 records transaction 1126 in a billing blockchain. Blockchain billing system 1100 may determine whether smart contract 1155 recorded within the billing blockchain permits a software use event. The software use event can be transaction 1126. The smart contract can be smart contract 1155. Responsive to determining that smart contract 1155 permits the software use event, blockchain billing system 1100 updates a state of the account of the user in the blockchain billing system to reflect transaction 1126. Responsive to determining that the user is permitted to perform transaction 1126, blockchain billing system 1100 records transaction 1126.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it generates a plurality of blockchain AND processing at least some of the plurality of blockchain based records, to use blockchain technology to securely track resources used so that billing can be accurately determined in secure environment.







As per claims 2, 8 and 14, the combo teaches claim 1/7/13 and further comprising: 
distributing, through the one or more microservices, at least some of the billing system compatible records to one or more billing systems (See Lewis who teaches forwarding various CDR data to at least one Customer Billing System and also other multiple system(s)), which reads on the limitation.   The other references regarding microservices also apply since the architecture would require one/more microservice entities).  



Claim 7 is rejected in its entirety as based on the rejection of claim 1 and also note that Lewis puts forth a “..A computer program product (CPP) comprising: a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) to perform the method operations”   (Figures 1-2 show hardware components and figure 3 shows the pseudo-code/CPP that is the code/instructions that perform the method steps.  Figure 3 also puts forth computer processor functionality such as collecting, storing, forwarding and reading).


Claim 13 is rejected in its entirety as based on the rejection of claim 1 and also note that, Lewis puts forth a “..A computer system (CS) comprising: a processor(s) set; a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing the processor(s) to perform operations”  (Figures 1-2 show hardware components and figure 3 shows the pseudo-code/CPP that is the code/instructions that perform the method steps.  .  Figure 3 also puts forth computer processor functionality such as collecting, storing, forwarding and reading).


Claims 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. US 6,819,751 / {Embracing Mircoservice Architecture for emerging Telecomm Applications (2018) or How telecoms can benefit from Microservices} / {Kohli et al. US 20180253464 or Dinkelaker et al. US2020/024472 or Newman et al. US 2020/0226591} and further in view of Oliver et al. US 10,701,215.
As per claims 3, 9 and 15 the combo teaches claim 2/8/14, wherein the one or more microservices include a plurality of mediation record distribution microservices (See Lewis who teaches multiple mediation devices in figure 1 AND the microservices references identified put forth one/more microservices being needed when a stacked/monolithic architecture is broken apart) 
but is silent on where each mediation record distribution microservice distributes mediation records in a different file format.  
Note that Lewis does teach support for different formats but it is vague and difficult to determine if it applies to the concept put forth in the limitation above:
 (6) Each stream consists of a different subset of information out of the total traffic information. Also when forming the different data streams, for example the information about a call, output relating to any one call can be presented in different formats in different data streams. This inconsistent way of processing the data can quite often later cause contradicting records.     (C1, L30-37)
At least Oliver et al. US 10,701,215 teaches that the CDS may output CDR files in different formats.
(17) CDS 103 may generate charging data record files that include a plurality of charging data records. CDS 103 may obtain individual CDRs generated by CGS 102. CDS 103, via path 137, may send CDR files containing the generated charging data record files. CDS 103 may output CDR files in different formats (e.g., ASN.1, JSON or XML records, or delimited records) based on certain factors. For example, some OSS/BSS 105 may prefer the records to be in a clear text format, e.g. JSON, XML, delimited, so that it is easy to process. Others may have implemented the capability to process ASN.1, which is the standard format, and prefer to receive the data in ASN.1. The configuration of CDS 103 can accommodate each of these needs.     (C3, L64 to C4, L9)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that where each mediation record distribution microservice distributes mediation records in a different file format, to provide the ability to send different file format outputs to different systems that only support specific file formats (which are not all common to each other).



Allowable Subject Matter
Claim 4-6, 10-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	These claims recite highly detailed technical designs that are not found in at least the prior art of record, either alone or in combination.
Claims 4, 10 and 16:  wherein the plurality of mediation record distribution microservices includes: a first set of mediation record distribution microservices that distribute billing system compatible records with a comma separated values (CSV) format; a second set of mediation record distribution microservices that distribute billing system compatible records with an abstract syntax notation one (ASN.1) format; a third set of mediation record distribution microservices that distribute billing system compatible records with an extensible markup language (XML) format; a fourth set of mediation record distribution microservices that distribute billing system compatible records with a JavaScript object notation (JSON API) format; a fifth set of mediation record distribution microservices that distribute billing system compatible records with a Kafka Queue format; and P201902705US01Page 22 of 28a sixth set of mediation record distribution microservices that distribute billing system compatible records with Rich Text formats, including at least PDF.  
Claims 5, 11 and 17:  wherein processing through one or more microservices at least some of the plurality of blockchain based records further includes: collecting, through a first set of microservices, a plurality of telecom mediation files corresponding to blockchain based records; validating, through a second set of microservices, the collected plurality of telecom mediation files into a plurality of telecom mediation records; validating, through a third set of microservices, the telecom mediation records by filtering for records corresponding to a given subscriber; aggregating, through a fourth set of microservices, a plurality of telecom mediation records corresponding to the given subscriber occurring across a defined period of time; and distributing, through a fifth set of microservices, the aggregated telecom mediation records to a downstream system in a file format compatible with the downstream system.  

6, 12 and 18: wherein: the first, second, third, fourth and fifth sets of microservices are independently scalable; and the blockchain based records provide a tamper-resistant identification scheme for tracing a given usage event at origin through distribution to a given downstream billing system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414